Order entered October 5, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00833-CV

 IN RE PATRICIA STEPHENS, INDIVIDUALLY AND AS TRUSTEE OF
 THE WALTER H. STEPHENS TRUST, THE SSH TRUST, THE SUTTON
  ELIZABETH STEPHENS TRUST, THE HEATHER LOVE STEPHENS
    IRREVOCABLE TRUST, AND PATCO ENERGY, LTD., Relators

           Original Proceeding from the 160th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-03406

                                       ORDER

      Before the Court is real parties in interest’s October 2, 2020 request for

clarification. The Court issues this order to clarify that a response to the petition for

writ of mandamus has not yet been requested, and that the Court will determine

and notify the parties if a response is desired in due course.


                                               /s/    LESLIE OSBORNE
                                                      JUSTICE